Title: To Thomas Jefferson from Jacob Wagner, 10 May 1806
From: Wagner, Jacob
To: Jefferson, Thomas


                        
                            
                                10 May 1806
                            
                        
                        It is respectfully requested that this letter, if approved, may be sealed & sent to the Post Office.
                        
                            
                                [Note in TJ’s hand:] Departmt. of State. recd. May 10.
                            answer to Prevost & expressing expectn he will continue in his post till a successor appointed
                        
                    